Citation Nr: 0612544	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

When the case was last before the Board in June 2005, it was 
remanded for additional development.


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided VCAA notice 
in a November 2001 letter, prior to the RO's initial 
adjudication of the claim.  Although this letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's 
hepatitis C.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Factual Background

Service medical records note that on October 29, 1968, the 
veteran was seen for diarrhea, stomach pain, and vomiting.  
On exam the veteran had right upper quadrant tenderness.  A 
urine bilirubin test was ordered.  On October 20, 1968, the 
veteran was seen for follow-up.  The lab results showed no 
bilirubin in his urine.  On October 31, 1968, the veteran 
reportedly had no more diarrhea.  The diagnosis was 
"gastroenteritis, no hepatitis."

A January 1971 VA medical record notes the veteran's one year 
history of using heroin.  He was placed in a detoxification 
program.  

A June 1977 VA medical record notes that the veteran began 
using heroin in 1963.  

A December 2001 VA examination report notes that the veteran 
reported a history of intravenous drug abuse for which he has 
attended therapy.  Lab results were positive for Hepatitis C 
IgG, IgM.  The diagnosis was status post exposure to 
hepatitis C.

The report of a September 2005 VA exam notes that the claims 
file was reviewed.  The examiner noted the veteran's history 
of intravenous drug abuse.  The diagnosis was chronic 
hepatitis C.  The examiner opined that the veteran's 
hepatitis C is secondary to intravenous drug abuse.  The 
examiner further stated that there is no evidence from the 
medical history that the hepatitis C is the result of 
military service.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he is entitled to service 
connection for hepatitis C, which he maintains was incurred 
while serving on active duty.  

Although the veteran does have a current diagnosis of 
hepatitis C, there is no medical evidence suggesting that 
this disorder was present in service or that it is 
etiologically related to any incident of service.  Moreover, 
the only medical opinion of record states that the veteran's 
hepatitis C is the result of his intravenous drug abuse, and 
is not related to his military service.

In essence, the evidence of a nexus between the veteran's 
hepatitis C and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the veteran has not contended that the hepatitis C 
is the result of intravenous drug abuse in service, the Board 
notes for the record that direct service connection is 
prohibited for disability resulting from drug abuse in 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.301 (2005). 

Accordingly, service connection is not in order for hepatitis 
C.  In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


